Citation Nr: 9923049	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for upper and lower back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to August 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision rendered 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 1997, the RO issued a 
statement of the case in February 1997, and a substantive 
appeal was received in April 1997.  The veteran testified at 
a personal hearing at the RO in August 1997.  The case was 
subsequently received at the Board and remanded to the RO in 
February 1999.  In June 1999, the veteran testified before 
the undersigned member of the Board sitting at the RO.


FINDINGS OF FACT

The record does not include a medical diagnosis of current 
upper and/or lower back disability. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
upper and lower back disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran contends that he currently suffers from a back 
disorder that was incurred or aggravated in service.  The 
veteran maintains that his service medical records (SMRs), 
the bulk of which were apparently destroyed by the 1973 fire 
at the National Personnel Records Center (NPRC), if 
available, would have shown he was diagnosed and treated for 
a back disorder.  However, the Board observes that the RO 
duly pursued alternative sources such as requesting morning 
reports from the unit he served with in Korea and checking 
with the sources that could have retained records of the 
veteran's hospital stay in Japan.  No alternate records were 
located.  Under the circumstances, the Board does not believe 
any useful purpose would be served by remanding the case for 
any further search for records.   

The Board has considered the veteran's testimony and 
statements regarding back problems both prior to and during 
service.  The veteran's statements and testimony in this 
regard are accepted as truthful.  King v. Brown, 5 Vet.App. 
19, 21 (1993).

Looking to the record, however, it does not appear that there 
is any medical diagnosis of current disability of the back.  

There is available the 1952 separation examination report 
which reflects that the veteran's spine was clinically 
evaluated as normal.  The record also contains morning 
reports from the veteran's unit while it was serving in 
Korea, which shows that the veteran was on sick call for 3 
separate days in 1952, but there is no indication as to the 
nature of the illness, disease, or injury that was treated on 
those days.

There are no post service medical records showing that the 
veteran ever complained of, was treated for, or diagnosed 
with, any back disorder.  Although the veteran claims that he 
was seen at a VA Hospital in Decatur, GA, in 1964 for his 
back disorder, the Board notes that the RO has searched for 
these records and made all reasonable attempts to obtain them 
in accordance with the requirements of Bell v. Derwinski, 2 
Vet. App. 611 (1992).

After review of the relevant evidence of record, the Board 
finds that there is no medical diagnosis of record showing 
that the veteran currently suffers from a back disorder.  
Therefore, even assuming that the veteran did sustain or 
aggravate a back disorder during service, without a medical 
diagnosis of a current back disability, a grant of service 
connection is nevertheless precluded as not well grounded.  
Caluza. 

The only evidence of record to support the veteran's claim of 
service connection for a back disorder is the veteran's 
hearing testimony and written contentions.  However, as a 
matter of law, these statements do not satisfy the medical 
diagnosis or medical nexus requirements and cannot, 
therefore, render his claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is medical evidence showing that 
the veteran currently suffers from a back disorder, and that 
such a disability is related to service.  By this decision, 
the Board is informing the veteran that medical evidence of a 
current disability, and medical causation thereof, is 
required to render his claim well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

